                  IN THE DISTRICT COURT OF THE UNITED STATES
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

LAMPTON TURNER,                               )
REG. NO. 18320-042,                           )
                                              )
     Plaintiff,                               )
                                              )
     v.                                       )   CIVIL ACT. NO. 2:19-cv-534-ECM
                                              )                (WO)
WALTER WOODS, et al.,                         )
                                              )
     Defendants.                              )

                               OPINION and ORDER

      On February 5, 2020, the Magistrate Judge entered a Recommendation (doc. 14)

to which no timely objections have been filed. After an independent review of the file

and upon consideration of the Recommendation, it is

      ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failure to file an

amendment to his complaint as ordered by the Court.

     A separate Final Judgment will be entered.

     Done this 16th day of March, 2020.


                                       /s/ Emily C. Marks
                                 EMILY C. MARKS
                                 CHIEF UNITED STATES DISTRICT JUDGE
